DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 01/20/2021.
Applicant’s amendments filed 01/20/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 5, and 6.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/201 and 02/11/2021 was filed after the mailing date of the Non-Final Office Action on 10/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0319570 (cited in IDS 01/02/2020) to Sugahara et al. (hereinafter Sugahara).
With respect to Claim 1, Sugahara discloses a substrate (10m) (Sugahara, Figs. 1, 4-5, ¶0017-¶0021, ¶0030-¶0031, ¶0033-¶0036, ¶0040-¶0052) with an electrode (wiring electrodes 301 and 302) for manufacturing an organic device including a first electrode (11), a second electrode (13), and an organic functional layer (12) provided between the first electrode (11) and the second electrode (13), the substrate (10m) with an electrode (wiring electrodes 301 and 302) comprising:
       a support substrate (10m) (Sugahara, Figs. 4-5, ¶0030);

       an antistatic conductive portion (e.g., 40, a conductive pattern extending in a horizontal direction in Fig. 4 and configured to emit static charges to the outside of the panel forming regions S1-S4) (Sugahara, Figs. 1, 4-5, ¶0028, ¶0031) provided on an outer side of the device formation area (S1-S2 and S3-S4) on the surface and electrically connected to the first electrode (11); and
       a connection portion (e.g., vertical portion of the conductive pattern 40 to connect the first electrodes 11 with the antistatic conductive portion 40 extending in the horizontal direction in Fig. 4) electrically connecting the first electrode (11) and the antistatic conductive portion.
Regarding Claim 2, Sugahara discloses the substrate with an electrode according to claim 1. Further, Sugahara discloses the substrate with an electrode, further comprising: an auxiliary electrode (wiring electrodes 302) (Sugahara, Figs. 1, 4-5, ¶0031) disposed on the surface to be spaced from the first electrode (11) on the inner side of the device formation area (S1-S4) and to be electrically connected to the second electrode (13) (Sugahara, Figs. 1, 4-5, ¶0031, ¶0033-¶0037), wherein the auxiliary electrode (wiring electrodes 302) is electrically connected to the antistatic conductive portion (e.g., the conductive pattern 40 extending in a horizontal direction in Fig. 4).
Regarding Claim 3, Sugahara discloses the substrate with an electrode according to claim 1. Further, Sugahara discloses the substrate with an electrode, wherein the support substrate (10m) is a flexible substrate (e.g., plastic) (Sugahara, Figs. 1, 4-5, ¶0030, ¶0042) extending in one direction (e.g., the conductive pattern 40 extending in a horizontal direction in Fig. 4).
Regarding Claim 4, Sugahara discloses the substrate with an electrode according to claim 3. Further, Sugahara discloses the substrate with an electrode, wherein the antistatic conductive portion (e.g., the conductive pattern 40 extending in a horizontal direction in Fig. 4) (Sugahara, Figs. 1, 4-5, ¶0031, ¶0033, ¶0036) extends in the one direction (e.g., horizontal direction in Fig. 4) of the  e                                 Page 4 of 6support substrate (10m).
Regarding Claim 5, Sugahara discloses the substrate with an electrode according to claim 1. Further, Sugahara discloses the substrate with an electrode, wherein, in a view from a thickness direction of the support substrate (Sugahara, Figs. 4-5, ¶0031), the first electrode (11) and the antistatic conductive portion (40) are formed in different areas (e.g., the conductive pattern 40 extending in a horizontal direction in Fig. 4 is formed outside of the forming regions S1-S4, and the first electrode 11 is formed inside the forming regions S1-S4) on the surface of the support substrate (10m).
Regarding Claim 6, Sugahara discloses the substrate with an electrode according to claim 1. Further, Sugahara discloses the substrate with an electrode, wherein, in a view from a thickness direction of the support substrate (Sugahara, Figs. 4-5, ¶0031), the first electrode (11) and the antistatic conductive portion (40) do not have a portion at which the first electrode and the antistatic conductive portion overlap each other (e.g., the conductive pattern 40 extending in a horizontal direction in Fig. 4 is formed outside of the forming regions S1-S4 and the first electrode 11 is formed inside the forming regions S1-S4, and thus, the first electrode 11 and the conductive pattern do not overlap each other).
Regarding Claim 7, Sugahara discloses the substrate with an electrode according to claim 1. Further, Sugahara discloses a laminated substrate (the organic EL element 1 as in Fig. 1(b)) (Sugahara, Figs. 1, 4-5, ¶0017, ¶0037, ¶0040-¶0052) comprising:
       the substrate with an electrode according to claim 1;
       the organic functional layer (12) (Sugahara, Figs. 1, 4-5, ¶0037) provided on the first electrode (11) of the substrate (10m) with an electrode; and
       a conductive layer (a metal film for the upper electrode 13) (Sugahara, Figs. 1, 4-5, ¶0037, ¶0049) provided on the organic functional layer (12) and electrically connected to the antistatic conductive portion (40).
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0091245 to Dings et al. (hereinafter Dings).
With respect to Claim 1, Dings discloses a substrate (1) (Dings, Fig. 1, ¶0002-¶0020, ¶0027-¶0031) with an electrode (contacts 4 and 5 connected to the conductive interconnection 11 between the contact lines 9 and 10) for manufacturing an organic device including a first electrode (3, e.g., anode lines), a second electrode (6, e.g., cathode lines), and an organic functional layer (e.g., organic light 
       a support substrate (1, e.g., transparent plastic) (Dings, Fig. 1, ¶0027);
       the first electrode (3) (Dings, Fig. 1, ¶0027, ¶0030) provided on an inner side of a device formation area (e.g., light emitting area surrounding by cutting line 12) on a surface of the support substrate (1); 
       an antistatic conductive portion (e.g., 11, the conductive interconnection 11 configured for static discharge) (Dings, Fig. 1, ¶0018, ¶0029) provided on an outer side of the device formation area (e.g., out of the light emitting area surrounding by cutting line 12) on the surface and electrically connected to the first electrode (3); and
       a connection portion (e.g., contact 4) (Dings, Fig. 1, ¶0027) electrically connecting the first electrode (3) and the antistatic conductive portion (11).
Regarding Claim 2, Dings discloses the substrate with an electrode according to claim 1. Further, Dings discloses the substrate with an electrode, further comprising: an auxiliary electrode (contacts 5) (Dings, Fig. 1, ¶0027-¶0030) disposed on the surface to be spaced from the first electrode (3) on the inner side of the device formation area (the light emitting area surrounding by cutting line 12) and to be electrically connected to the second electrode (6), wherein the auxiliary electrode (contacts 5) is electrically connected to the antistatic conductive portion (e.g., contacts 5 are connected to the antistatic conductive portion 11 though the contact lines 10).
Regarding Claim 3, Dings discloses the substrate with an electrode according to claim 1. Further, Dings discloses the substrate with an electrode, wherein the support substrate (1) is a flexible substrate (1, e.g., transparent plastic) (Dings, Fig. 1, ¶0027) extending in one direction (e.g., a horizontal direction in Fig. 1).
Regarding Claim 4, Dings discloses the substrate with an electrode according to claim 3. Further, Dings discloses the substrate with an electrode, wherein the antistatic conductive portion (e.g., 11) (Dings, Fig. 1, ¶0018, ¶0029) extends in the one direction (e.g., horizontal direction in Fig. 1) of the  e                                 Page 4 of 6support substrate (1).
Regarding Claim 5, Dings discloses the substrate with an electrode according to claim 1. Further, Dings discloses the substrate with an electrode, wherein, in a view from a thickness direction of the support substrate (1), the first electrode (3) (Dings, Fig. 1, ¶0018, ¶0027-¶0030) and the antistatic conductive portion (11) are formed in different areas (e.g., the conductive interconnection 11 extending in a horizontal direction in Fig. 1 is formed outside of the cutting line 12, and the first electrode 3 is formed inside the forming regions surrounding by the cutting line 12) on the surface of the support substrate (1).
Regarding Claim 6, Dings discloses the substrate with an electrode according to claim 1. Further, Dings discloses the substrate with an electrode, wherein, in a view from a thickness direction of the support substrate (1), the first electrode (3) (Dings, Fig. 1, ¶0018, ¶0027-¶0030)  and the antistatic conductive portion (11) do not have a portion at which the first electrode (3) and the antistatic conductive portion (11) overlap each other (e.g., the conductive interconnection 11 extending in a horizontal direction in Fig. 1 is formed outside of the cutting line 12, and the first electrode 3 is formed inside the forming regions surrounding by the cutting line 12, and thus the first electrode 3 and the conductive pattern 11 do not overlap each other).
Regarding Claim 7, Dings discloses the substrate with an electrode according to claim 1. Further, Dings discloses a laminated substrate (the organic OLED device) (Dings, Fig. 1, ¶0020, ¶0027-¶0030)   comprising:
       the substrate with an electrode according to claim 1;
       the organic functional layer (e.g., organic light emitting material) (Dings, Fig. 1, ¶0027, ¶0020) provided on the first electrode (3) of the substrate (1) with an electrode; and
       a conductive layer (e.g., cathode lines 6) (Dings, Fig. 1, ¶0027, ¶0020) provided on the organic functional layer and electrically connected to the antistatic conductive portion (e.g., the cathode lines 6 are connected to the antistatic conductive portion 11 though the contacts 5 and the contact lines 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0002126 to Sakaguchi in view of Sugahara (2012/0319570).
With respect to Claim 1, Sakaguchi discloses a substrate (1) (Sakaguchi, Figs. 1-5, 7, ¶0020-¶0031) with an electrode (negative electrode terminals 3) for manufacturing an organic device including a first electrode (2b, positive electrode) (Sakaguchi, Figs. 1-5, 7, ¶0021, ¶0022), a second electrode (negative electrode 5) (Sakaguchi, Figs. 1-5, 7, ¶0021, ¶0023), and an organic functional layer (4) provided between the first electrode (2b) and the second electrode (5), the substrate (1) with an electrode (negative electrode terminals 3) comprising:
       a support substrate (1) (Sakaguchi Figs. 1-5, 7, ¶0022);
       the first electrode (2b) (Sakaguchi, Figs. 1-5, 7, ¶0022) provided on an inner side of a device formation area on a surface of the support substrate (1); 
       an antistatic conductive portion (the positive electrode terminals 2a including the resistive component 9 to reduce the occurrence of the insulation breakdown caused by the static electricity that generates a high electric field between the positive electrode and the negative electrode) (Sakaguchi, Figs. 1-5, 7, ¶0024, ¶0026, ¶0029-¶0032) provided on the surface and electrically connected to the first electrode (2b); and
       a connection portion (e.g., the resistive component 9 including vertically extending portion in Fig. 7) (Sakaguchi, Fig. 7, ¶0031) electrically connecting the first electrode (2b) and the antistatic conductive portion (2a, the ends of terminals 2a).
Further, Sakaguchi does not specifically disclose an antistatic conductive portion that is provided on an outer side of the device formation area. However, Sugahara teaches a substrate (10m) (Sugahara, Figs. 1, 4-5, ¶0017-¶0021, ¶0030-¶0031, ¶0033-¶0036, ¶0040-¶0052) with an electrode (wiring electrodes 301 and 302) for manufacturing an organic device including an antistatic conductive portion (40, the conductive pattern to emit static charges to the outside of the panel forming regions S1-S4) (Sugahara, Figs. 1, 4-5, ¶0028, ¶0031) provided on an outer side of the device formation area (S1-S4) on the surface of the substrate, and electrically connected (through wiring electrodes 301) to the first 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the substrate with an electrode for manufacturing an organic device of Sakaguchi by forming an antistatic conductive portion outside of the panel forming regions on a support substrate as taught by Sugahara, wherein the antistatic conductive portion is connected to the negative and positive terminals of Sakaguchi to have an antistatic conductive portion that is provided on an outer side of the device formation area in order to emit static charges to the outside of the panel forming regions, and to prevent the static electricity from having an adverse effect on the organic layer and the element structure at the stage of manufacturing of an organic EL panel (Sugahara, ¶0006, ¶0022-¶0023, ¶0031, ¶0039, ¶0052).
Regarding Claim 2, Sakaguchi in view of Sugahara discloses the substrate with an electrode according to claim 1. Further, Sakaguchi discloses the substrate with an electrode, further comprising: an auxiliary electrode (negative electrode terminals 3) (Sakaguchi, Figs. 1-8, ¶0021, ¶0025, ¶0026) disposed on the surface to be spaced from the first electrode (2b) on the inner side of the device formation area and to be electrically connected to the second electrode (5) (Sakaguchi, Figs. 1, 3, 6-8, ¶0021, ¶0023, ¶0025-¶0026), but does not specifically disclose that the auxiliary electrode is electrically connected to the antistatic conductive portion. However, Sugahara discloses the antistatic conductive portion (40, the conductive pattern to emit static charges to the outside of the panel forming regions S1-S4) (Sugahara, Figs. 1, 4-5, ¶0028, ¶0031) electrically connected to the first electrode (11) and an auxiliary electrode (wiring electrodes 302) (Sugahara, Figs. 1, 4-5, ¶0031) disposed on the surface to be spaced from the first electrode (11) on the inner side of the device formation area (S1-S4) and to be electrically connected to the second electrode (13) (Sugahara, Figs. 1, 4-5, ¶0031, ¶0033-¶0037), wherein the auxiliary electrode (wiring electrodes 302) is electrically connected to the antistatic conductive portion (40).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the substrate with an electrode for manufacturing an organic device of Sakaguchi/Sugahara by forming an antistatic conductive portion connected to the first electrode and the 
Regarding Claim 3, Sakaguchi in view of Sugahara discloses the substrate with an electrode according to claim 1. Further, Sakaguchi discloses the substrate with an electrode, wherein the support substrate (1) is a flexible substrate (e.g., plastic) (Sakaguchi, Figs. 1-8, ¶0022) extending in one direction (e.g., horizontal direction in Figs. 1, 6-8).
Regarding Claim 4, Sakaguchi in view of Sugahara discloses the substrate with an electrode according to claim 3. Further, Sakaguchi discloses the substrate with an electrode, wherein the antistatic conductive portion (the positive electrode terminals 2a) (Sakaguchi, Figs. 1-8, ¶0024, ¶0026, ¶0029-¶0032) extends in the one direction (e.g., horizontal direction in Figs. 1, 6-8) of the  e                                 Page 4 of 6support substrate (1).
Regarding Claim 5, Sakaguchi in view of Sugahara discloses the substrate with an electrode according to claim 1. Further, Sakaguchi discloses the substrate with an electrode, wherein, in a view from a thickness direction of the support substrate, the first electrode (2b) (Sakaguchi, Figs. 1-8, ¶0021, ¶0022, ¶0029-¶0032) and the antistatic conductive portion (2a) are formed in different areas (the positive electrode terminals 2a are formed in an area outside of the positive electrode 2b) on the surface of the support substrate (1).
Regarding Claim 6, Sakaguchi in view of Sugahara discloses the substrate with an electrode according to claim 1. Further, Sakaguchi discloses the substrate with an electrode, wherein, in a view from a thickness direction of the support substrate, 
Regarding Claim 7, Sakaguchi in view of Sugahara discloses the substrate with an electrode according to claim 1. Further, Sakaguchi discloses a laminated substrate (the organic EL device) (Sakaguchi, Figs. 1-8, ¶0020-¶0028, ¶0030-¶0032) comprising:
       the substrate with an electrode according to claim 1;
       the organic functional layer (4) (Sakaguchi, Figs. 1-3, ¶0022) provided on the first electrode (2b) of the substrate (1) with an electrode; and
       a conductive layer (a metal film for the upper electrode 5) (Sakaguchi, Figs. 1-3, ¶0021, ¶0023) provided on the organic functional layer (4).
Further, Sakaguchi does not specifically disclose that a conductive layer is electrically connected to the antistatic conductive portion. However, Sugahara teaches an antistatic conductive portion (40, the conductive pattern to emit static charges to the outside of the panel forming regions S1-S4) (Sugahara, Figs. 1, 4-5, ¶0028, ¶0031) provided on an outer side of the device formation area (S1-S4) on the surface of the substrate and extending in the vertical direction and horizontal direction, and electrically connected (through wiring electrodes 301) to the first electrode (11) and (through wiring electrodes 302) to the second electrode (13) in order to prevent the static electricity from having an adverse effect on the organic layer and the element structure at the stage of manufacturing of an organic EL panel (Sugahara, ¶0006, ¶0022-¶0023, ¶0039, ¶0052).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the substrate with an electrode for manufacturing an organic device of Sakaguchi/Sugahara by forming an antistatic conductive portion outside of the panel forming regions on a support substrate as taught by Sugahara, wherein the antistatic conductive portion is connected to the negative terminals of Sakaguchi and to a conductive layer forming the second (negative) electrode of Sakaguchi to have a conductive layer that is electrically connected to the antistatic conductive portion in order to emit static charges to the outside of the panel forming regions, and to prevent the static electricity from having an adverse effect on the organic layer and the element structure at the stage of manufacturing of an organic EL panel (Sugahara, ¶0006, ¶0022-¶0023, ¶0031, ¶0039, ¶0052).
Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.
In response to Applicants arguments that “[S]ugahara et al. US '570 merely discloses an embodiment in which conductive pattern 40 (equivalent to the antistatic conductive portion of the present application) and wiring electrodes 301 and 302 (equivalent to the auxiliary electrode of the present application) are electrified (see paragraphs [0028], [0031] and Figs. 1, 4, and 5 of Sugahara et al. US '570; reproduced below), and neither teaches nor suggests anything about a connection portion electrically connecting an anode or cathode of the organic EL element (equivalent to the first electrode of the present application) and conductive pattern 40” (page 10 of Applicant Remarks), it is noted that Sugahara discloses the conductive pattern 40 including  a conductive pattern portion 40 extending in a horizontal direction in Fig. 4 that is connected to the first electrode (11) through a conductive pattern portion 40 extending in a vertical direction in Fig. 4 (Sugahara, Figs. 4-5, ¶0030-¶0031). Thus, Sugahara discloses a connection portion (e.g., vertical portion of the conductive pattern 40 to connect the first electrodes 11 with the antistatic conductive portion 40 extending in the horizontal direction in Fig. 4) electrically connecting the first electrode (11) and the antistatic conductive portion.
Thus, all limitations of claim 1 are considered to be met by Sugahara, and the rejection of claim 1 under 35 U.S.C. 102 is sustained.
In response to Applicants arguments that “[a] connection portion electrically connecting the first electrode and the antistatic conductive portion" is neither taught nor suggested in Sakaguchi US '126” (page 15 of Applicant Remarks), it is noted that Sakaguchi (‘126) teaches the positive electrode terminals 2a including the resistive component 9 to reduce the occurrence of the insulation breakdown caused by the static electricity that generates a high electric field between the positive electrode and the negative electrode (Sakaguchi, Figs. 1-8, ¶0024, ¶0026, ¶0029-¶0032), and the resistive component 9 including a vertical portion as in Fig. 7 of Sakaguchi (‘126) is interpreted as a connection portion that electrically connects the first electrode (2b) (Sakaguchi, Fig. 7, ¶0031) and the antistatic conductive portion (2a, e.g., the ends of terminals 2a).
Thus, all limitations of claim 1 are considered to be met by the combination Sakaguchi/Sugahara, and the rejection of claim 1 under 35 U.S.C. 103 is sustained.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891